EXHIBIT 10.02
LOCKAWAY STORAGE, INC.

             
STATE OF TEXAS
    )      
)
           
COUNTY OF BOWIE
    )      

     THIS LEASE is made between Lockaway Storage, herein call “LESSOR”, and
LecTec Corporation, herein called “LESSEE”.
     Lessee hereby offers to lease from Lessor the following portion of the
building located upon 1407 S. Kings Highway, Texarkana, TX 75501. Lessor agrees
to make the changes required to separate Lockaway Storage’s office area from
what will be the lessee’s office area. All changes will be done in completion
upon move-in of Lessee upon the following TERMS and CONDITIONS:
TERM AND RENT. The primary term of this Lease shall be for a period of 6 Months
(1/2) years commencing August 1, 2008, and terminating February 1, 2009 or
sooner as provided herein at the annual base rental of seven thousand eight
hundred and NO/100 - ($7,800.00) - DOLLARS, payable in equal installments in
advance on the first (1st) day of each month for that month’s rental, during the
term of this Lease or any extension thereof. The first rental installment shall
be due and payable on the first (1st) day of September, and thereafter on the
first (1st) day of each succeeding month during the term of this Lease or any
extension thereof. Lessee has made the first and last rental installment
simultaneous with the execution of this Lease Agreement, the receipt of which is
hereby acknowledged by Lessor. Lessee shall pay to the Lessor, initially,
monthly rental as follows:

                 
BASE RENT
  $ 650.00     Upon the 11th day of each month a:
 
               
COMMON AREA MAINTENANCE
  $ 0     LATE FEE $25.00 Will be charged.
 
               
REFUSE SERVICE
  $ 0          
 
               
TOTAL MONTHLY RENTAL
  $ 650.00          
 
             

The total monthly rental installment hereunder in the amount of $650.00 shall he
subject to change each January 1st during; the term of this Lease due to change
in the amount of the contribution for common area maintenance hereinafter
defined. Each such installment shall be due and payable in advance on the first
(1st) day of each calendar month during the term of this Lease. Lessee shall
punctually pay the rentals to Lessor at: 1407 S. Kings Highway, Texarkana, TX
75501 or at such other place Lessor may designate to Lessee in writing.
CARE AND MAINTENANCE OF PREMISES. Lessee acknowledges, that the premises are in
good order and repair, unless otherwise indicated herein. Lessee shall, at
Lessee’s own expense and at all times, maintain the premises in good and safe
condition, including plate glass, electrical wiring, plumbing and heating
installations and any other system or equipment upon the premises and shall
surrender the same, at termination hereof, in as good condition as received,
normal wear and tear excepted. Lessee shall be responsible for all repairs
required, excepting the roof, exterior walls, structural foundations.
COMMON AREA MAINTENANCE. The Lessor shall maintain the parking area
substantially as shown on “Exhibit A.” The purpose of the site plan attached
hereto as “Exhibit A” is to show the approximated location of the building,
parking area and other common areas. The Lessor reserves the right at any time
to relocate any building, parking area or common areas shown on said site plan.
The Lessor also reserves the right to construct other buildings or improvements
in the office/warehouse complex from time to time and to make alterations
thereof or additions thereto.
     All Automobile parking areas, driveways, entrances and exits thereto, and
other facilities furnished by Lessor in or near the office/warehouse complex,
including sidewalks and ramps, landscaped areas and other areas and improvements
provided by Lessor for the general use in common, of Lessee, Lessee’s officers,
agents, employees, and customers, shall at all times be subject to the exclusive
control and management of Lessor and Lessor shall have the right (from time to
time to establish, modify and enforce reasonable rules and regulations with
respect to all facilities and areas mentioned in this article, Lessor shall have
the right to construct, maintain and operate lighting facilities on all said
areas and improvements; to police the same; from time to time to change the
area, level locations and arrangement

 



--------------------------------------------------------------------------------



 



arrangement of parking areas and other facilities hereinabove referred to; to
close all or any portion of said areas or facilities to such extent as may, in
the opinion of Lessor’s counsel be legally sufficient to prevent a dedication
thereof or the accrual of any rights to any person or the public therein; to
close temporarily all or any portion of the parking areas or facilities; to
discourage noncustomer parking; and to do and perform such other acts in and to
said areas and improvements as, in the use of good business judgment, the Lessor
shall determine to be advisable with a view to the improvement of the
convenience and use thereof by Lessee, Lessee’s officers, agents, employees and
customers. Lessor will operate and maintain, at Lessor’s sole cost and expense,
the common facilities referred to above in such manner as Lessor, in its sole
discretion, shall determine from tine to time. Without limiting the scope of
such discretion, Lessor shall have the full right and authority to employ all
personnel and to make all rules and regulations pertaining to and necessary for
the proper operation and maintenance of the common areas and facilities.
Notwithstanding anything herein to the contrary. Lessor shall keep the parking
area properly cleaned, striped, lighted and repaired during the term of this
Lease and any option periods.
     Lessee and Lessee’s employees shall park their cars only in those portions
of the parking area designated for that purpose by Lessor.
     Lessee and Lessor agree that Lessor shall determine on an annual basis the
expenses necessary to operate the common areas of the office/warehouse complex,
including the expenses of providing refuse service thereto. Upon such
calculation, Lessor shall notify Lessee, in writing, of Lessee’s prorata share
of the cost and expenses which shall be paid in monthly installments on the
first day of each and every calendar month simultaneous with the rental
payments.
ALTERATIONS. Lessee shall not, without first obtaining the written consent of
Lessor, make any alterations, additions, or improvements, in, to or about the
premises.
ORDINANCES AND STATUTES. Lessee shall comply with all statutes, ordinances and
requirements of all municipal, state and federal authorities now in force, or
which may hereafter be in force, pertaining to the premises, occasioned by or
affecting the use thereof by Lessee.
ASSIGNMENT AND SUBLETTING. Lessee shall not assign this Lease or sublet any
portion of the premises without prior written consent of the Lessor, which shall
not he unreasonably withheld. Any such assignment or subletting without consent
shall be void and, at the option of the Lessor, may terminate this Lease.
UTILITIES. All applications and connections for necessary utility services on
the demised premises shall be made in the name of Lessee only, and Lessee shall
be solely liable for utility charges as they become due, including those for
sewer, water, gas, electricity, and telephone services.
ENTRY AND INSPECTION. Lessee shall permit Lessor or Lessor’s agents to enter
upon the premises at reasonable times and upon reasonable notice, for the
purpose of inspecting the same, and will permit Lessor at any time within sixty
(60) days prior to the expiration of this Lease, to place upon the premises any
usual “To Let” or “For Lease” signs and permit persons desiring to lease the
same to inspect the premises thereafter.
POSSESSION. If Lessor is unable to deliver possession of the premises at the
commencement hereof, Lessor shall not be liable for any damage caused thereby,
nor shall this lease be void or voidable, but Lessee shall not be liable for any
rent until possession is delivered. Lessee may terminate this Lease if
possession is not delivered within 15 days of the commencement of the term
hereof.
INDEMNIFICATION OF LESSOR. Lessor shall not be liable for any damage or injury
to Lessee, or any other person, or to any property, occurring on the demised
premises or any part thereof, and Lessee agrees to hold Lessor harmless from any
claims for damages, no matter how caused.
INSURANCE. Lessee, at Lessee’s expense, shall maintain plate glass and public
liability insurance including bodily injury and property damage insuring Lessee
and Lessor with minimum coverage as follows:
Lessee shall provide Lessor with a Certificate of Insurance showing Lessor as
additional insured. The Certificate shall provide for a ten-day written notice
to Lessor in the event of cancellation or material change of coverage. To the
maximum extent permitted by insurance policies which may be owned by Lessor or
Lessee, Lessee and Lessor, for the benefit of each other, waive any and all
rights of subrogation which might otherwise exist.
EMINENT DOMAIN. If the premises or any part thereof or any estate therein, or
any other part of the building materially affecting Lessee’s use of the
premises, shall be taken by eminent domain, this Lease shall terminate on the
date when title vests pursuant to such taking. The rent, and any additional
rent, shall be apportioned as of the termination date, and any rent paid for any
period beyond that date shall be repaid to Lessee. Lessee shall not be entitled
to any part of the award for such taking or any payment in lieu thereof, but
Lessee may file a claim for any taking of fixtures and improvements owned by
Lessee, and for moving expenses.
DESTRUCTION OF PREMISES. In the event of a partial destruction of the premises
during the term hereof, from any

 



--------------------------------------------------------------------------------



 



cause, Lessor shall forthwith repair the same, provided that such repairs can be
made within sixty (60) days under existing governmental laws and regulations,
but such partial destruction shall not terminate this Lease, except that Lessee
shall be entitled to a proportionate reduction of rent while such repairs are
being made, based upon the extent to which the making of such repairs shall
interfere with the business of Lessee on the premises. If such repairs cannot be
made within said sixty (60) days, Lessor, at Lessor’s option, may make the same
within a reasonable time, this Lease continuing in effect with the rent
proportionately abated as aforesaid, and in the event that Lessor shall not
elect to make such repairs which cannot be made within sixty (60) days, this
Lease may be terminated at the option of either party. In the event that the
building in which the demised premises may be situated is destroyed to an extent
of not less than one-third of the replacement costs thereof. Lessor may elect to
terminate this Lease whether the demised premises be injured or not. A total
destruction of the building in which the premises may be situated shall
terminate this Lease.
LESSOR’S REMEDIES ON DEFAULT. If Lessee defaults in the payment of rent, or any
additional rent, or defaults in the performance of any of the other covenants or
conditions hereof. Lessor may give Lessee notice of such default and if Lessee
does not cure any such default within 30 days, after the giving of such notice
(or if such other default is of such nature that it cannot be completely cured
within such period, if Lessee does not commence such curing within such 30 days
and thereafter proceed with reasonable diligence and in good faith to cure such
default), the Lessor may terminate this Lease on not less than 30 days’ notice
to Lessee. On the date specified in such notice the term of this Lease shall
terminate, and Lessee shall then quit and surrender the premises to Lessor, but
Lessee shall remain liable as hereinafter provided. If this Lease shall have
been so terminated by Lessor, Lessor may at any time thereafter resume
possession of the premises by any lawful means and remove Lessee or other
occupants and their effects.
SECURITY DEPOSIT. Lessee shall deposit with Lessor on the signing of this Lease
the sum of Six hundred and NO/100 - ($600.00) - DOLLARS as security for the
performance of Lessee’s obligations under this Lease, including without
limitation the surrender of possession of the premises to Lessor as herein
provided. If Lessor applies any part of the deposit to cure any default of
Lessee, Lessee shall on demand deposit with Lessor the amount so applied so that
Lessor shall have the full deposit on hand at all times during the term of this
Lease.
ATTORNEY’S FEES. In case suit should be brought for recovery of the premises, or
for any sum due hereunder, or because of any act which may arise out of the
possession of the premises, by either party, the prevailing party shall be
entitled to all costs incurred in connection with such action, including a
reasonable attorney’s fee.
WAIVER. No failure of Lessor to enforce any term hereof shall be deemed to be a
waiver.
NOTICES. Any notice which either party may or is required to give, shall be
given by mailing the same, postage prepaid, to Lessee at the premises, or Lessor
at the address shown below, or at such other places as may be designated by the
parties from time to time.
HEIRS, ASSIGNS, SUCCESSORS. This Lease is binding upon and inures to the benefit
of the heirs, assigns and successors in interest to the parties.
OPTION TO RENEW. Provided that Lessee is not in default in the performance of
this Lease, Lessee shall have the option to renew the Lease for an additional
term of 6 or 12 months commencing at the expiration of the initial lease term.
All of the terns and conditions of the lease shall apply during the renewal term
except that the monthly rent shall be the sum of $700.00. The option shall be
exercised by written notice given to Lessor not less than 30 days prior to the
expiration of the initial lease term. If notice is not given in the manner
provided herein within the time specified, this option shall expire.
SUBORDINATION. This Lease is and shall be subordinated to all existing and
future liens and encumbrances against the property.
ENTIRE AGREEMENT. The foregoing constitutes the entire agreement between the
parties and may be modified only by a writing signed by both parties. The
following Exhibits, if any, have been made a part of this Lease before the
parties’ execution hereof.
     EXECUTED in multiple counterparts by Lessor and Lessee, each of which will
have the full force and effect of an original, this 23rd day of July, 2008.

 



--------------------------------------------------------------------------------



 



             
LESSOR:
      LESSEE:    
 
           
Lockaway Storage
 
BY: Russell Waldie
      LecTec Corporation
 
BY: Bill Johnson (Controller)    
 
           
Address for Notice:
      Address for Notice:    
     1407 S. Kings Highway
           1407 S. Kings Highway    
     Texarkana, TX 75501
           Texarkana, TX 75501    
 
           (903) 832-0993    

 